Citation Nr: 0127812	
Decision Date: 12/31/01    Archive Date: 01/03/02

DOCKET NO.  94-01 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Giannecchini,  Associate Counsel


INTRODUCTION

The veteran had active military service from February 1969 to 
September 1971.  

This appeal came before the Board of Veterans' Appeals 
(Board) from a December 1991 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.  

The veteran testified before a Hearing Officer at the 
Philadelphia RO in October 1992.  A transcript of that 
hearing is of record.  

The Board remanded the veteran's appeal in January 1996, 
December 1998, and January 2001 for additional development of 
the record.  The Board is satisfied that the requested 
development has been accomplished and will address the merits 
of the veteran's claim in this decision.


FINDINGS OF FACT

1.  The veteran participated in combat with the enemy.

2.  The evidence is in favor of a conclusion that the veteran 
currently has PTSD as a result of a combat related stressor 
experienced during service.


CONCLUSION OF LAW

The veteran meets the criteria for service connection for 
PTSD.  38 U.S.C.A. §§ 1110, 5107, 5104 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

Initially, the Board notes that during the pendency of the 
veteran's appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  The regulations implementing the VCAA 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2001)), were published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  
The VCAA and the implementing regulations pertinent to the 
veteran's claim are liberalizing and are therefore applicable 
to the claim.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991).  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The record reflects that the veteran has been informed of the 
requirements for the benefits sought on appeal.  He has been 
informed of the provisions of the VCAA and VA's duty to 
assist in the development of his claim for PTSD.  In 
addition, the veteran has been afforded VA examinations and 
an opportunity to provide and identify evidence with respect 
to his claim.  In sum, there is no further action to be 
undertaken to comply with the provisions of the VCAA and the 
implementing regulations.  Accordingly, the Board will 
address the merits of the veteran's claim.

I.  Factual Basis

A review of the veteran's service medical records does not 
reflect any complaints of, or treatment for, a psychiatric 
disorder.  Upon separation examination in July 1971, the 
veteran was found to be clinically normal.  

Army records document that the veteran served in the Republic 
of Vietnam with the 23rd Infantry Division (also known as the 
Americal Division), 196th Infantry Brigade, 3rd Battalion, 21st 
Infantry from October 1969 to February 1971.  In particular, 
he was assigned to Headquarters and Headquarters Company 
(HHC) from 29 October 1969 to 14 February 1971.  His Military 
Occupational Specialty (MOS) was listed as unit supply 
specialist.  

Additionally, a DA Form 20B, Record of Court-Martial 
Conviction, noted that the veteran was AWOL (absent without 
leave) while in Vietnam from 3 September 1970 to 18 December 
1970.  An additional personnel record pertaining to deserter 
status, prepared 10 December 1970, shows that the veteran had 
been absent from 13 June 1970, and had been dropped from 
muster rolls 5 October 1970.  His awards and decorations 
include the National Defense Service Medal, Vietnam Service 
Medal, and Vietnam Campaign Medal with 60 Device.  He was 
noted to have participated in military campaigns identified 
as "Vietnam Summer/Fall 1969" and "Vietnam Winter/Spring 
1970."  

A VA Medical Center (VAMC) Philadelphia hospital summary, 
dated in August 1991, reflects the veteran's treatment for 
alcohol and drug dependence.

In September 1991, the veteran submitted a formal claim for 
service connection for PTSD.  In a November 1991 submission 
to the RO regarding inservice stressors, the veteran reported 
that he had been stationed at "Hawk Hill" and "Hill 51" 
while in Vietnam, and that U.S. Army positions had been 
overrun by Vietcong, resulting in many dead and wounded.  

On VA examination in February 1992, the veteran reported that 
he initially served in the rear as a supply clerk with the 
Americal Division, and that he was later transferred to the 
bunker line.  The veteran indicated that his stressors were 
associated with his guard duty at the bunkers and being 
constantly on guard for mortars, rockets, and the enemy.  
Furthermore, the veteran noted an additional stressor of 
abusive treatment from his 1st Sergeant.  Following a 
clinical evaluation, the veteran was diagnosed with severe 
PTSD associated with depression.  

A March 1992 VAMC Philadelphia clinic note reflects a 
counseling session, in which the veteran reported having been 
on the bunker line and witnessing the mess hall being hit by 
an "artillery shell," killing nearly everyone inside.  The 
veteran was noted to have started to cry, and when asked what 
he saw, he was quoted as replying, "[Y]ou don't want to 
know!"  An April 1992 clinic note reflects the veteran 
coming to tears when discussing harassment from a sergeant in 
Vietnam.  A July 1992 clinic note reflects the veteran's 
report of being in a constant state of panic while standing 
duty at an outpost bunker, and engaging in firefights while 
assigned to that position.  He also reported that he went 
AWOL while in Vietnam because of this fear.  When talking of 
his fear, the veteran was noted to become tearful.  He also 
indicated that he had worked with local orphans and received 
a medal for the work.  

In October 1992, the veteran testified before a Hearing 
Officer at the VARO in Philadelphia.  He reported that, 
following having gone AWOL a few times following basic 
training, for which he was punished and then returned to 
duty.  The veteran testified that he was later assigned to 
duty in Vietnam with the Americal Division.  He indicated 
that he worked as a clerk for only a few months, and then was 
assigned to the "Colonel's mess hall" on Hawk Hill for 
another month before assuming guard duty at a bunker.  
Additionally, the veteran testified that he was exposed to 
incoming fire on a daily basis, and that an United States 
soldier had been killed by enemy fire and the body fell on 
top of him.  The veteran could not remember the name of the 
soldier killed.  In addition, the veteran testified that he 
had witnessed a helicopter shot down over "Hill 50," 
killing two Vietnamese onboard he had known.  Furthermore, 
the veteran reported that he had recurring flashbacks and 
nightmares of his experiences in Vietnam.  

An October 1993 statement from Mitchell Gottsagen, Ed.D, a 
staff psychologist at the VAMC Philadelphia, noted that the 
veteran was being treated at the facility for PTSD and was 
being prescribed Prozac and Serax for his nerves.  In 
particular, Dr. Gottsagen reported that the veteran had 
witness heavy fighting while in Vietnam.  He referred to an 
incident involving a mess hall being hit by enemy fire, which 
when discussed by the veteran made him upset and caused him 
to breakdown and cry.  Dr. Gottsagen also noted the veteran's 
report of having witnessed a helicopter being shot down and 
crash.  

A VAMC Philadelphia summary of hospitalization from October 
to November 1993, reflects diagnoses of PTSD, bipolar 
disorder-type II, and obsessive/compulsive disorder.  An 
additional summary, dated from June 1994 to August 1994, 
reflects diagnosis of drug and alcohol dependence; PTSD, 
delayed; and schizoaffective disorder.  

A Social Security Administration (SSA) Disability 
Determination and Transmittal form, dated in August 1994, 
reflects a primary diagnosis of schizoaffective disorder, and 
secondary diagnosis of drug and alcohol dependence.  

During a March 1996 VA medical examination, the veteran 
reported that his primary duty in Vietnam was as a bunker 
guard, and that he saw many other soldiers killed and 
wounded.  The veteran was noted to become tearful, anxious, 
and depressed when he attempted to recount his nightmares 
regarding his experiences in Vietnam.  The veteran's wife was 
noted as reporting that the veteran sat at home drinking beer 
all day long, and talking at a rapid rate almost constantly 
about Vietnam, and the bloody, traumatic, and violent scenes 
he had witnessed.  According to the veteran's wife, the 
veteran would recount these scenes in great detail.  The 
examiner noted that the veteran was in a psychotic state at 
the time of the examination.  

The examiner's diagnostic impression reflected that a 
diagnosis of PTSD was extremely likely even though the 
veteran was not in a state of mind to provide details about 
his military duties and experiences.  According to the 
examiner, the description by the veteran of drinking 
constantly to sedate himself and the description by his wife 
of the constant talking about Vietnam was highly suggestive 
of PTSD.  However in this instance, given that the veteran 
was also psychotic, it was not clear whether he suffered from 
a psychosis on the basis of a schizoaffective disorder, or 
whether the psychosis, not otherwise specified, related to 
PTSD being unresolved for so many years.  

In a January 1997 letter, the Environmental Support Group 
(ESG), (renamed U.S. Armed Services Center for Research of 
Unit Records (USASCRUR)), related that extracts from 
Operational Reports - Lessons Learned, submitted by the 23rd 
Infantry Division, the higher headquarters of the 3rd 
Battalion, 21st Infantry, documented attacks against Hawk 
Hill during January, April, and June 1970.  Furthermore, ESG 
noted that extracts documented attacks against Tam Ky, the 
3rd Battalion, 21st Infantry's  main base camp location.  
However, the extracts did not mention attacks at Hill 51 or 
an incident involving a mess hall.  

Review of the extracts, dated from November 1, 1969, to April 
30, 1971, reflects considerable fighting between the 23rd 
Infantry Division (to include elements of 3rd Battalion, 21st 
Infantry) and units of the North Vietnamese Army/Vietcong 
guerilla forces.  Furthermore, LZs (landing zone), FSBs (fire 
support base), and friendly villages also came under enemy 
attack.  

In particular, it is noted that in November 1969, a command 
and control helicopter flying over the 196th Brigade and ARVN 
(Army of the Republic of (South) Vietnam) operation west of 
Thang Binh, received a heavy volume of small arms fire plus 
some RPG (rocket-propelled grenade) rounds and crashed, 
killing two and wounding five of the nine occupants.  In 
January 1970, LZ Hawk Hill received a total of eight 122mm 
rockets and three RPG rounds resulting in minor damage to the 
LZ.  In April 1970, FSB Hawk Hill received three 122mm 
rockets resulting in no considerable damage.  

In May 1970, it is noted that the Chu Lai and Tam Ky bases 
received several attacks by fire.  In particular, on May 4th 
Chu Lai base complex received 57 122mm rockets resulting in 
15 U.S. personnel wounded.  On May 5th, enemy forces fired an 
additional 24 rockets, resulting in five U.S. personnel 
wounded and one killed.  On May 8th , Tam Ky received 200 
rounds of 82mm mortar fire and a ground attack, resulting in 
heavy civilian casualties.  Also on May 8th, Hawk Hill 
received two 122mm rockets.  On May 13th, Chu Lai Combat Base 
received five 122mm rockets, and on May 21st, it received 
eight 122mm rocket rounds.  

Thereafter, on June 6, 1970, Hawk Hill received six 122mm 
rockets and 12 82mm mortar rounds.  On June 19th , Chu Lai 
Combat Base received three 122mm rockets.  On June 26th, two 
UH-1E's (helicopters) were lost as a result of combined .30 
caliber and RPG fire.  On October 26, 1970, a troop-carrying 
CH-47 helicopter was hit by RPGs resulting in 31 U.S. 
personnel killed, and nine wounded.  Subsequently, on 
February 1, 1971, it is noted that the Chu Lai Combat Base 
received attacks by fire, and/or ground attacks.  

In March 1998, the veteran underwent a VA examination.  He 
reported having been in a number of firefights using a 60-
caliber machine gun, and that he often was assigned to a 
bunker.  The veteran also reported witnessing a helicopter 
shot down as well as a mess hall explosion.  He indicated 
that he went AWOL following the mess hall explosion, and was 
gone about eight months.  The examiner noted that the 
veteran's various symptoms had a very limited clear 
similarity to the symptomatology of clear-cut combat PTSD.  

The examiner's diagnosis was schizoaffective disorder, with 
much mood and behavioral cycling and variability, plus 
periods of depression, both auditory and visual 
hallucinations and delusional thinking.  There was also 
obsessive/compulsive symptomatology.  The examiner further 
noted that the bulk of the veteran's symptoms were not 
clearly consistent with PTSD, but with thought and mood 
disorder.  The examiner opined that it was "tenable that 
emergents in precipitation of the veteran's psychiatric 
symptoms were influenced and exacerbated by his experiences 
in the military as well as other experiences."  

In an addendum to the March 1998 examination report, dated in 
April 1998, a VA physician concurred with the examining 
physician's diagnosis, but added that the veteran might have 
elements of PTSD.  In the reviewer's opinion it would be 
important to confirm the veteran's history of Vietnam service 
and to verify the dates and places of the claimed traumatic 
events.  In another version of the addendum with the same 
date, the reviewing physician deleted the comments regarding 
PTSD.

On VA examination in June 1999, the veteran reported having 
seen a helicopter explode after it was hit with an "RPG 
round."  He related that he had known two "Kit Carson 
Scouts" who were killed aboard the craft.  The veteran also 
testified that he witnessed enemy fire hit a mess hall.  The 
examiner noted that the veteran was administered the short 
form of the MMPI (Minnesota Multiphasic Personality 
Inventory) test and that his score suggested he suffered from 
PTSD.  The veteran was also administered the combat exposure 
form, which indicated, based on the veteran's responses, a 
moderate exposure to combat experience.  The answers for both 
tests were noted to be subjective in nature.  

The examiner reported his belief that the veteran had 
experienced trauma in Vietnam, but that the trauma was due to 
the veteran's overall experience, and that he was markedly 
exaggerating his symptomatology.  In this respect, the 
examiner noted that the veteran broke down during his 
session, which was "very unusual and extreme," and that he 
was vague and unable to give details.  The examiner indicated 
however that, in his judgment, the veteran did suffer from 
some degree of PTSD, based on his exposure to life 
threatening experiences and death, and that these now came 
back in nightmares and reminders of Vietnam.  The examiner's 
diagnosis was PTSD.  

An additional VA examination report, dated later that month, 
noted that the veteran satisfied the DSM-4 criteria for PTSD, 
in that he was exposed to events involving the loss of life 
and was in situations where his life was in danger as well.  
The two examiners further noted that, the veteran reported 
frequent intrusive recollections of Vietnam trauma both in 
waking memories and in nightmares.  With respect to his 
stressors, the veteran reported having witnessed the base 
mess hall explode after being hit by enemy fire.  
Furthermore, he reported that while at a forward observation 
post on Hill 51, he had witnessed a helicopter explode after 
being hit by enemy fire.  Two Vietnamese friends were killed.  
The veteran believed this event had happened sometime in 
1971.  The examiners' diagnoses were PTSD, schizoaffective 
disorder, as well as drug and alcohol abuse.  

II.  Analysis

At the time the veteran initiated his claim for service 
connection for PTSD, 38 C.F.R. § 3.304(f) (1996), the 
applicable regulation, provided, in pertinent part:

Service connection for post-traumatic stress 
disorder requires medical evidence establishing a 
clear diagnosis of the condition, credible 
supporting evidence that the claimed in-service 
stressor actually occurred, and a link, 
established by medical evidence, between current 
symptomatology and the claimed in-service 
stressor.  If the claimed stressor is related to 
combat, service department evidence that the 
veteran engaged in combat or that the veteran was 
awarded the Purple Heart, Combat Infantryman 
Badge, or similar combat citation will be 
accepted, in the absence of evidence to the 
contrary, as conclusive evidence of the claimed 
in-service stressor.  

The amended regulation, effective March 7, 1997, now reflects 
that in order for a claim for service connection for PTSD to 
be granted, there must be: (1) medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a); (2) a 
link, established by medical evidence, between the current 
symptoms and one or more in-service stressors; and (3) 
credible supporting evidence that the claimed in-service 
stressor(s) actually occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and a 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f) (2001); see also Gaines v. West, 11 Vet. App. 353, 
357 (1998), citing Cohen v. Brown, 10 Vet. App. 128 (1997) 
and Suozzi v. Brown, 10 Vet. App. 307 (1997) (emphasis in 
original).  

When regulations are changed during the pendency of an 
appeal, the veteran is entitled to a decision on the claim 
under most favorable version of the regulation.  See Fischer 
v. West, 11 Vet. App. 121, 123 (1998), quoting Karnas v. 
Derwinski, 1 Vet. App. 308, 312-313 (1991).

If the claimant did not engage in combat with the enemy, or 
the claimed stressors are not related to combat, then the 
claimant's testimony alone is not sufficient to establish the 
occurrence of the claimed stressors, and his testimony must 
be corroborated by credible supporting evidence.  Cohen, 
supra; Moreau v. Brown, 9 Vet. App. 389 (1996); Dizoglio v. 
Brown, 9 Vet. App. 163 (1996); West v. Brown, 7 Vet. App. 70, 
76 (1994).  Furthermore, service department records must 
support, and not contradict, the claimant's testimony 
regarding non-combat stressors.  Doran v. Brown, 6 Vet. App. 
283 (1994).

The question of whether the veteran was exposed to a stressor 
in service is a factual one, and VA adjudicators are not 
bound to accept uncorroborated accounts of stressors or 
medical opinions based upon such accounts.  Wood v. 
Derwinski, 1 Vet. App. 190 (1991), aff'd on reconsideration, 
1 Vet. App. 406 (1991); Wilson v. Derwinski, 2 Vet. App. 614 
(1992).  In sum, whether the evidence establishes the 
occurrence of stressors is a question of fact for 
adjudicators, and whether any stressors that occurred were of 
sufficient gravity to cause or to support a diagnosis of PTSD 
is a question of fact for medical professionals.

The Board notes that the evidence reflects that the veteran 
served in Vietnam, that he has recalled several stressor 
events associated with his tour of duty, and that VA medical 
personnel have diagnosed the veteran with PTSD as a result of 
his claimed stressors in Vietnam.  The record does not 
indicate that the veteran actually served in combat.  He was 
not awarded the Purple Heart, the Combat Infantryman Badge, 
or a similar combat citation.  Furthermore, his MOS was noted 
as unit supply specialist.  The veteran was assigned to the 
23rd Infantry Division, units of which engaged in 
considerable combat operations against enemy forces.  

As noted above, the record documents that the veteran was 
assigned to HHC of 3rd Battalion/21st Infantry of the 196th  
Infantry Brigade.  He has reported that a majority of his 
duties were spent as a guard in a perimeter bunker at Hawk 
Hill because his 1st Sergeant did not like him.  The Board is 
cognizant that the 23rd Infantry Division's headquarters was 
located at Chu Lai.  Furthermore, ESG has reported that Tam 
Ky was the 3rd Battalion, 21st Infantry's main base camp 
location.  The veteran has not referred to either location 
when he has discussed his stressors, but has only referred to 
Hawk Hill and "Hill 51."  

In comparing the specific stressors claimed by the veteran 
with the extracts from the Operational Report - Lessons 
Learned submitted by the 23rd Infantry Division, the Board 
notes that there is no documented report of a mess hall, or 
other building, having been hit by enemy rocket or mortar 
rounds resulting in a loss of U.S. personnel.  In reviewing 
the extracts, the Board is aware that they appear very 
detailed regarding operations, damage, and those wounded and 
killed.  For example, the extracts note that in May 1970, 
"FSB Snoopy" received 11 rounds of 81mm mortar fire with 
resulting light damage to a 5-ton truck.  In this instance, 
the only incident that appears to correspond to the veteran's 
claim of a mess hall explosion is a 4 May 1970 rocket attack 
on Chu Lai Base complex.  This attack resulted in 15 U.S. 
personnel wounded.  An additional 24 rockets were fired the 
next day, resulting in five U.S. personnel wounded and one 
killed.  As noted above, the veteran has not associated any 
claimed stressor with duty at Chu Lai Base complex.  

With respect to the report of witnessing a helicopter being 
shot down, and two Vietnamese friends dying in the crash, the 
veteran has not been able to recount exactly when the 
incident happened, although he did report that it occurred 
over a "Hill 50".  The extracts refer to incidents in which 
helicopters were shot down by the enemy in mid-November 1969, 
as well as 26 June 1970 and 26 October 1970.  However, they 
do not refer to "Hill 50."

In addition to the above noted stressors, the veteran has 
also reported that he engaged the enemy in firefights while 
assigned duty as a guard on a bunker line on Hawk Hill.  He 
has also reported that a friend in the bunker was killed and 
the body fell on top of him.  The Board can not confirm that 
the veteran was assigned to a bunker as a guard on Hawk Hill.  
A letter from ESG, dated in January 1997, reflects that most 
veterans regularly performed guard duty during their Vietnam 
tour.  As such, the veteran's contention that he was assigned 
to Hawk Hill to defend the perimeter is supported by credible 
evidence.  

The Board notes that the operational extracts document that 
Hawk Hill came under rocket and mortar attack from enemy 
forces in January, April, and May 1970, and on June 6, 1970.  

VA's General Counsel has interpreted the phrase "engaged in 
combat with the enemy" as requiring that the veteran have 
personally participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  VAOPGCPREC 12-99 (1999).  Operational 
reports show that the veteran's unit encountered small arms 
and mortar fire as well as grenades from North Vietnamese 
units, and that his unit returned the fire killing and 
injuring enemy troops.  The Board is cognizant that while it 
would be difficult, if not impossible, to determine the 
veteran's exact location during the above noted attacks, the 
historical military records support a finding that the 
veteran encountered a military foe while serving in Vietnam.  

The Board is cognizant that, the record on appeal reflects 
diagnoses of PTSD by VA examiners.  It is clear that the RO 
has made a laudable effort to develop the record as fully as 
possible, and our task is to determine whether the record 
supports a conclusion that PTSD exists and is related to 
service.  

In a case such as this, the Board must depend upon the 
medical professionals to confirm whether the veteran meets 
the criteria for a diagnosis of PTSD under the Diagnostic and 
Statistical Manual of Mental Disorders, 4th ed., of the 
American Psychiatric Association (DSM IV), and to determine 
whether the reported in-service stressors are sufficient to 
support the diagnosis.  Cohen v. Brown, 10 Vet. App. at 140, 
142.

VA medical professionals have diagnosed the veteran with PTSD 
in part, as a result of accepting his claimed stressors with 
respect to his witnessing a mess hall explosion and a 
helicopter being shot down.  As noted above, the mess hall 
explosion has not been verified from the operational reports.  
While it is documented that three U.S. helicopters were shot 
down by enemy fire, the veteran has not submitted evidence 
that would allow for verification that he witnessed any of 
these incidents, or do the extracts clearly show that the 
incidents occurred near Hawk Hill.  

The VA examiner who conducted the medical evaluation on June 
2, 1999, reported that the veteran was vague and unable to 
give details regarding his stressful events, and that he was 
now exaggerating his symptomatology.  However, the examiner 
did find the veteran's overall experience in Vietnam as 
having been traumatic.  As such, the veteran did suffer from 
some degree of PTSD, based on his exposure to life-
threatening experiences and death.  

While it is not apparent to what degree the examiner's 
opinion has been influenced by the unverified stressors 
reported, there is a plausible basis in the record that the 
veteran did experience mortar and rocket attacks at Hawk 
Hill, which is arguably a life-threatening experience.  
Furthermore, a VA treatment record did reflect the veteran's 
report of being in a constant state of panic while standing 
duty at an outpost bunker.  He also reported that he went 
AWOL while in Vietnam because of this fear.  

Ultimately, the record shows that the veteran likely 
participated in combat with the enemy, that he has claimed 
combat related stressors, and that he has competent diagnoses 
of PTSD related to inservice combat stressors.  His stressors 
and his participation in combat have not been confirmed in 
every detail.  However, such confirmation is not necessary.  
Suozzi v. Brown, 10 Vet. App. at 311.  Credible supporting 
evidence of a claimed stressor is all that is necessary, and 
where, as here, there is evidence of participation in combat, 
such supporting evidence is not even necessary.  For these 
reasons the Board concludes that the evidence is in favor of 
a conclusion that the veteran currently has PTSD as the 
result of in-service stressors.


ORDER

Entitlement to service connection for PTSD is granted.  




		
	Mark D. Hindin
	Member, Board of Veterans' Appeals



 

